     Case 1:10-cv-06950-AT-RWL Document 765 Filed 06/14/19 Page 1 of 2




                              UNITED STATES DISTRJCT COURT
                             SOUTHERN DISTRJCT OF NEW YORK

------------------------------------------------------ x
H. CRISTINA CHEN-OSTER, SHANNA
ORLICH, ALLISON GAMBA and MARY
DE LUIS,

                               Plaintiffs,                     10 Civ. 6950 (AT) (RWL)
                      V.

GOLDMAN, SACHS & CO. and THE
GOLDMAN SACHS GROUP, INC.,

                               Defendants.
------------------------------------------------------ x

                 STIPULATION OF VOLUNTAR)) DISMISSAL WITH PREJUDICE

                 WHEREAS           a                               r%c"Plaintiff')        and   Defendants

Goldman, Sachs & Co. and The Goldman Sa hs Group, Inc. ("Defendants") entered into an

agreement dated            5    /21 /z.o; if-                (the "Agreement"),      in    which Plaintiff

knowingly and voluntarily agreed, in exchange for valuable consideration, to release all claims

against Defendants;

                 WHEREAS Plaintiff did not exercise her right to opt out of the above-captioned

class action by the deadline of January 14, 2019;

                 WHEREAS Defendants served a demand on Plaintiffs counsel on February 5,

2019 requesting that Plaintiff abide by her contractual obligations to Defendants and voluntarily

dismiss her claims with prejudice from this action;

                 WHEREAS, after consideration of Defendants' demand, Plaintiff has decided to

abide by her release of all claims against Defendants;

                 It is hereby stipulated and agreed, by and between Plaintiff and Defendants, by

their undersigned counsel, pursuant to Rule 4l(a)(l)(A)(ii) of the Federal Rules of Civil



                                                       -1-
     Case 1:10-cv-06950-AT-RWL Document 765 Filed 06/14/19 Page 2 of 2




Procedure, that Plaintiff hereby dismisses all claims m the above-captioned action with

prejudice.



Dated: New Yfk, New York
             z..
             '2-'2- ,2019
Isl Adam T Klein (6/14/19)                   Isl Robert J. Giuffea, Jr.

Adam T. Klein                                Robert J. Giuffra, Jr.
Cara E. Greene                               Theodore 0. Rogers, Jr.
Melissa L. Stewart                           Sharon L. Nelles
OUTTEN & GOLDEN LLP                          Ann-Elizabeth Ostrager
685 Third A venue, 25th Floor                Hilary M. Williams
New York, New York 10017                     Joshua S. Levy
Telephone: (212) 245-1000                    SULLIVAN & CROMWELL LLP
Facsimile: (646) 509-2060                    125 Broad Street
                                             New York, New York 10004
Kelly M. Dermody (admitted pro hac vice)     Telephone: (212) 558-4000
Anne B. Shaver (admitted pro hac vice)       Facsimile: (212) 558-3588
Tiseme G. Zegeye
LIEFF CABRASER HEIMANN &                     Amanda Flug Davidoff
       BERNSTEIN, LLP                        SULLIVAN & CROMWELL LLP
275 Battery Street, 29th Floor               1700 New York Avenue, N.W., Suite 700
San Francisco, California 94111-3339         Washington, DC 20006 .
Telephone: (415) 956-1000                    Telephone: (202) 956-7500
Facsimile: (415) 956-1008                    Facsimile: (202) 293-6330

Rachel Geman                                 Barbara B. Brown (admitted pro hac vice)
250 Hudson Street, 8th Floor                 Carson H. Sullivan (admitted pro hac vice)
New York, New York 10013-1413                PAUL HASTINGS LLP
Telephone: (212) 355-9500                    875 15th Street, NW
Facsimile: (212) 355-9592                    Washington, DC 20005
                                             Telephone: (202) 551-1700

                                             Patrick W. Shea
                                             PAUL HASTINGS LLP
                                             200 Park Avenue
                                             New York, NY 10166
                                             Telephone: (212) 318-6405


Attorneys for Plaintiffs                         Attorneys for Defendants




                                           -2-
